UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 15, 2010 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 640-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 15, 2010, American Express Company issued a press release announcing changes to some Cardmember benefits associated with Continental Airlines® and the addition of new travel benefits for consumer and small business Cardmembers with the Platinum Card® and Centurion® Card.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Exhibit 99.1Press Release, dated September 15, 2010. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/Carol V. Schwartz Name:Carol V. Schwartz Title:Secretary Date:September 15, 2010 -3- EXHIBIT INDEX Item No.Description 99.1Press Release, dated September 15, 2010. -4-
